Young, J.
(dissenting). The complaint states that the Governor of Florida made request of the Governor of New York for the *218extradition of plaintiff charged in Florida with having obtained money under false pretenses. It does not appear that plaintiff has been indicted for such crime.
Thereafter, plaintiff was arrested in the State of New York upon a warrant issued here and was taken before a Magistrate’s Court in the city of New York where he gave a bond for his timely appearance if extradition was granted. Subsequently, there was a hearing before the Governor of the State of New York upon the application for extradition, and the application was denied, the proceeding dismissed and plaintiff discharged. Thereupon, plaintiff was also discharged by order of the Magistrate’s Court.
It appears, therefore, from the complaint that the plaintiff was arrested in a criminal proceeding instituted by the defendant who invoked the authority of the Governor of the State of New York upon the charge that plaintiff was a fugitive from justice, and that such proceeding has been terminated in favor of plaintiff by judicial action, and he has been discharged by the Governor of this State and by the Magistrate’s Court which issued the warrant upon which he was arrested.
Whether plaintiff fled from justice is not necessarily involved in the question of his guilt or innocence of the charge against him in Florida.
In my opinion, the complaint states a cause of action.
Lazansky, J., concurs.
Order denying motion to dismiss complaint reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.